            Case 21-30197 Document 32 Filed in TXSB on 06/29/21 Page 1 of 1

B 2100A (Form 2100A) (12/15)


                        UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
 In re WILLIAM LAWRENCE ANTHONY GADBAW                                        Case No. 21-30197
         CAROLYN ANN HIX-GADBAW


                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.



 Quantum3 Group LLC as agent for Sadino Funding LLC                            Quantum3 Group LLC as agent for Bluestem and SCUSA
 Name of Transferee                                                            Name of Transferor

 Name and Address where notices to                                             Court Claim # (if known): 11
 transferee should be sent:                                                    Amount of Claim: 1,557.94
 Quantum3 Group LLC as agent for                                               Date Claim Filed: 03/25/2021
 Sadino Funding LLC
 PO Box 788
 Kirkland, WA 98083-0788
 Phone: (425) 242-7100                                                         Phone:

 Last Four Digits of Acct #: 3138                                              Last Four Digits of Acct #: 3138

 Name and Address where transferee
 payments should be sent (if different from
 above):
 Quantum3 Group LLC
 PO Box 2489
 Kirkland, WA 98083-2489

Phone: (425) 242-7100
Last Four Digits of Acct #: 3138

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.


 By: /s/ Fran Rosello                                                           Date: 06/23/2021
 Transferee/Transferee’s Agent



Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
